  Case 1:21-cv-00513-HYJ-PJG ECF No. 1, PageID.1 Filed 06/17/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                 ___________________

AMANDA HOLMAN,

               Plaintiff,
       v.
RICHARD-ALLAN SCIENTIFIC LLC (d/b/a
Epredia and f/k/a Thermo Fisher Scientific Inc.),

               Defendant.

Mark S. Wilkinson (P68765)
PALADIN EMPLOYMENT LAW PLLC
Attorney for Plaintiff
251 North Rose Street
Suite 200, PMB № 288
Kalamazoo, MI 49007-3860
(tel.) 269.978.2474
mark@paladinemploymentlaw.com



                                    C O M P L A I N T


       Plaintiff Amanda Holman alleges the following for her complaint against Defendant

Richard-Allan Scientific LLC (d/b/a Epredia and f/k/a Thermo Fisher Scientific Inc.).

                                    NATURE OF THE CASE
       1.      This is an employment case. Plaintiff Amanda Holman worked for Defendant in

its human resources department.

       2.      Defendant refused to hire Holman for a position she applied for because of her

recent pregnancy, childbirth, and her role as a female caregiver to a newly born child.

       3.      Holman applied for a promotion to a senior human resources manager position

and during the interview for the job, one of Defendant’s interviewers and decision-makers for the

position asked Holman “do you have any concerns with the commitment to the role due to just
  Case 1:21-cv-00513-HYJ-PJG ECF No. 1, PageID.2 Filed 06/17/21 Page 2 of 5




returning from maternity leave?” Holman had recently taken maternity leave.

           4.    Defendant hired a man for the job who has no children.

           5.    Defendant told Holman the reason she was not selected was “[w]e weren’t sure of

your commitment level with returning from maternity leave and your stress level with having a

newborn at home.”

           6.    Defendant’s conduct violates Title VII of the Civil Rights Act of 1964 and

Michigan’s Elliott-Larsen Civil Rights Act. Holman suffered damages as a result of Defendant’s

statutory violations that include, but are not limited to, back wages, frontpay, compensatory

damages (including emotional distress), attorney’s fees, and litigation costs.

                             PARTIES, JURISDICTION, AND VENUE
           7.    Plaintiff Amanda Holman is an individual person who resides in Kalamazoo

County, Michigan.

           8.    Defendant Richard-Allan Scientific is a limited liability company organized under

the laws of the State of Delaware. The company maintains its principal place of business in

Kalamazoo County, Michigan and does business under the name “Epredia” and was formerly

known as Thermo Fisher Scientific Inc.

           9.    The Court has personal jurisdiction over Defendant under Michigan Compiled

Laws Sections 600.711 and 600.715. FED. R. CIV. P. 4(k)(1)(A).

           10.   The Court has original subject matter jurisdiction over the claims asserted in the

complaint under Title VII of the Civil Rights Act of 1964 in accordance with Title 28 of the

United States Code, Section 1331, because those claims arise under federal law. Title VII also

independently affords subject matter jurisdiction in the United States courts. 42 U.S.C. § 2000e–

5(f)(3).

           11.   The Court has supplemental jurisdiction over the state law claims asserted in the


                                                -2-
  Case 1:21-cv-00513-HYJ-PJG ECF No. 1, PageID.3 Filed 06/17/21 Page 3 of 5




complaint under Title 28 of the United States Code, Section 1367, because those claims are so

related to the claims over which the Court has original jurisdiction that they form part of the

same case and controversy.

       12.     Venue is appropriate in this judicial district in accordance with Title 28 of the

United States Code, Section 1391(b).

                                   GENERAL ALLEGATIONS
       13.     Defendant produces, manufactures, and sells scientific and technical instruments.

       14.     Plaintiff Amanda Holman worked for Defendant as a human resource generalist

from September 2015 until October 2020.

       15.     Holman applied for an internal promotion with Defendant to the role of senior

human resource manager.

       16.     Holman received interviews in June 2020 for the position, but Defendant refused

to seriously consider her for the job because of her recent pregnancy, childbirth, and her role as a

female caregiver to a newly born child.

       17.     One of Defendant’s interviewers and decision-makers for the position Holman

applied for asked her during the interview “do you have any concerns with the commitment to

the role due to just returning from maternity leave?” Holman had taken maternity leave from

February 5, 2020 to May 10, 2020, and returned to work full time on May 11, 2020.

       18.     Defendant did not hire Holman for the position. Instead, Defendant hired a man

for the job who has no children.

       19.     After Defendant informed her it did not select her for the position, Holman spoke

with senior-level employees about why she did not get the job and she was told the reason she

was not selected was “[w]e weren’t sure of your commitment level with returning from maternity

leave and your stress level with having a newborn at home.”


                                               -3-
  Case 1:21-cv-00513-HYJ-PJG ECF No. 1, PageID.4 Filed 06/17/21 Page 4 of 5




        20.    Holman filed a charge of discrimination with the United States Equal Employ-

ment Opportunity Commission and has otherwise satisfied all administrative prerequisites to fil-

ing her causes of action.

                                         COUNT 1
                             DISCRIMINATION IN VIOLATION OF
                        TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
        21.    Holman repeats and incorporates all the previous allegations in her complaint.

        22.    Holman is a female with young children for whom she has caregiver

responsibilities.

        23.    Holman was qualified for the senior human resource manager position for which

she applied.

        24.    Defendant did not select Holman for the position. Instead, Defendant hired a male

for the position who has no children.

        25.    Holman’s gender was a motivating factor in Defendant’s decision not to hire her

for the position.

        26.    Holman suffered damages as a result of Defendant’s violations of Title VII of the

Civil Rights Act of 1964, that include, but are not limited to, back wages, frontpay, compensatory

damages (including emotional distress), attorney’s fees, and litigation costs.

                                      COUNT 2
                           DISCRIMINATION IN VIOLATION OF
                     MICHIGAN’S ELLIOTT-LARSEN CIVIL RIGHTS ACT
        27.    Holman repeats and incorporates all the previous allegations in her complaint.

        28.    Holman is a female with young children for whom she has caregiver

responsibilities.

        29.    Holman was qualified for the senior human resource manager position for which

she applied.

                                                -4-
  Case 1:21-cv-00513-HYJ-PJG ECF No. 1, PageID.5 Filed 06/17/21 Page 5 of 5




        30.    Defendant did not select Holman for the position. Instead, Defendant hired a male

for the position who has no children.

        31.    Holman’s gender was one of the motives or reasons which made a difference in

Defendant’s decision not to hire her for the position.

        32.    Holman suffered damages as a result of Defendant’s violations of Michigan’s

Elliott-Larsen Civil Rights Act, that include, but are not limited to, back wages, frontpay,

compensatory damages (including emotional distress), attorney’s fees, and litigation costs.

                                          JURY DEMAND
        33.    Holman demands a trial by jury on all issues so triable. FED. R. CIV. P. 38(b).

                                        RELIEF REQUESTED
        34.    Plaintiff Amanda Holman requests that the Court enter a judgment in her favor

and against Defendant in an amount that will fully and fairly compensate her for all of her

damages, losses, expenses, back wages, emotional distress, attorney’s fees, litigation costs, and

interest.

        35.    Holman also requests that the court grant her any additional relief, both legal and

equitable, as the Court determines to be appropriate and just under the circumstances.


                                                               AMANDA HOLMAN

Dated: June 17, 2021                                     By: . /s/ Mark S. Wilkinson         .
                                                               Mark S. Wilkinson (P68765)
                                                               Attorney for Plaintiff
                                                               PALADIN EMPLOYMENT LAW PLLC
                                                               251 North Rose Street
                                                               Suite 200, PMB № 288
                                                               Kalamazoo, MI 49007-3860
                                                               (tel.) 269.978.2474
                                                               mark@paladinemploymentlaw.com




                                                -5-
